Exhibit 10.2

 

 

CLASS A WARRANT

 

NO. ___

PAULSON CAPITAL CORP.

7,500,000 Shares

 

(AN OREGON CORPORATION)

 

 

 

WARRANT TO PURCHASE SERIES B PREFERRED STOCK

 

 

VOID AFTER 5:30 P.M., EASTERN

TIME, ON THE EXPIRATION DATE

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED (I)
IN THE ABSENCE OF (A) A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH
SECURITIES UNDER THE ACT OR (B) AN OPINION OF COUNSEL THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT IS AVAILABLE WITH RESPECT TO SUCH TRANSFER
OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER THE ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED
BY SUCH SECURITIES.

 



Warrant Shares: _______   

Initial Exercise Date: _________ ___, 2013



                  

 

 

THIS CLASS A PURCHASE WARRANT (the “Warrant”) certifies that, subject to the
last sentence of this paragraph, for value received, _____________ or its
assigns (the “Holder”) is entitled, upon the terms and subject to the
limitations on exercise and the conditions hereinafter set forth, at any time on
or after the six month anniversary of the date hereof (the “Initial Exercise
Date”) and on or prior to the close of business on the five (5) year anniversary
of the Initial Exercise Date (the “Expiration Date”) but not thereafter, to
subscribe for and purchase from Paulson Capital Corp., an Oregon corporation
(the “Company”), up to 7,500,000 shares (as subject to adjustment hereunder, the
“Warrant Stock”) of Series B Preferred Stock (the “Series B Preferred Stock”).
The purchase price of one share of Series B Preferred Stock under this Warrant
shall be equal to $0.80 per share (the “Warrant Price”). The number of shares of
Warrant Stock to be so issued and the Warrant Price are subject to adjustment in
certain events as hereinafter set forth. The term “Common Stock” shall mean,
when used herein, unless the context otherwise requires, the stock and other
securities and property at the time receivable upon the conversion of the Series
B Preferred Stock. Capitalized terms used and not otherwise defined herein shall
have the meanings set forth in that certain Subscription Agreement (the
“Subscription Agreement”), dated as of the date hereof, entered into by the
Company, the Holder and the other signatories thereto. Notwithstanding anything
to the contrary set forth in this Warrant, this Warrant shall not be exercisable
until such time as Shareholder Approval shall have been obtained.

 

 
 

--------------------------------------------------------------------------------

 

 

 

1.             Exercise of Warrant.

 

a.             The Holder may exercise this Warrant according to its terms by
delivering the Notice of Exercise attached hereto having then been duly executed
by the Holder for the number of shares of the Warrant Stock specified in the
Notice of Exercise. The Holder shall not be required to surrender this Warrant
in order to effect an exercise hereunder, unless the Holder has purchased all of
the Warrant Stock available hereunder and the Warrant has been exercised in
full, in which case, the Holder shall surrender this Warrant to the Company at
the address set forth in Section 10 for cancellation as soon as practicable
after the date the final Notice of Exercise is delivered to the Company.
Execution and delivery of the Notice of Exercise with respect to less than all
of the Warrant Stock shall have the same effect as cancellation of the original
Warrant and issuance of a new Warrant evidencing the right to purchase the
remaining number of shares of Warrant Stock.

 

b.             On or before the first (1st) trading day following the date on
which the Company has received the Notice of Exercise, the Company shall
transmit by facsimile an acknowledgment of confirmation of receipt of the Notice
of Exercise to the Holder and the Company’s transfer agent for the Series B
Preferred Stock (it being understood that the Company may act as its own
transfer agent for the Series B Preferred Stock (the “Transfer Agent”). On or
before the third (3rd) trading day following the date on which the Company has
received the Notice of Exercise, so long as the Holder delivers to the Company
an amount equal to the applicable Warrant Price multiplied by the number of
shares of Warrant Stock as to which this Warrant is being exercised (the
“Aggregate Exercise Price”) in cash or by wire transfer of immediately available
funds (or notice of a Cashless Exercise) on or prior to the third (3rd) trading
day following the date on which the Company has received the Notice of Exercise
(the “Warrant Stock Delivery Date”) (provided that if the Aggregate Exercise
Price has not been delivered by such date, the Warrant Stock Delivery Date shall
be two (2) trading days after the Aggregate Exercise Price is delivered), the
Company shall issue and dispatch by overnight courier to the address as
specified in the Notice of Exercise, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Series B Preferred Stock to which the Holder is entitled pursuant to
such exercise.

 

c.             Cashless Exercise. This Warrant may be exercised, in whole or in
part, at any time by the Holder, by means of a “cashless exercise” in which the
Holder shall be entitled to receive a certificate for the number of shares of
Warrant Stock that would be convertible into such number of shares of Common
Stock as would be equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:

 

 

(A) = the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of shares of Common Stock that would be issuable upon
conversion of the Series B Preferred Stock issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

For purposes of this Warrant, “VWAP” means, for any date, the price determined
by the first of the following clauses that applies: (a) if the Common Stock is
then listed or quoted on a Trading Market (as defined below), the daily volume
weighted average price of the Common Stock for the ten (10) trading days prior
to such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b) if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for the ten (10) trading days prior to such
date (or the nearest preceding date) on the OTC Bulletin Board; (c) if the
Common Stock is not then listed or quoted on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
OTC Markets Group (or a similar organization or agency succeeding to its
functions of reporting prices), the average bid price per share of the Common
Stock so reported for the twenty (20) trading days prior to such date; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
in good faith by the Company’s board of directors. For purposes of this Warrant,
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange or the OTC Bulletin Board.

 

This Warrant may be exercised in whole or in part so long as any exercise in
part hereof would not involve the issuance of fractional shares of Warrant
Stock. If exercised in part and this Warrant is submitted in connection with any
such exercise, the Company shall as soon as practicable and in no event later
than three (3) trading days after any such exercise at its own expense deliver
to the Holder a new Warrant, identical in form, in the name of the Holder,
evidencing the right to purchase the number of shares of Warrant Stock as to
which this Warrant has not been exercised, which new Warrant shall be signed by
the Chairman, Chief Executive Officer or President and the Secretary or
Assistant Secretary of the Company. The term Warrant as used herein shall
include any subsequent Warrant issued as provided herein.

 

d.             No fractional shares or scrip representing fractional shares
shall be issued upon the exercise of this Warrant. The Company shall pay cash in
lieu of fractions with respect to the Warrants based upon the fair market value
of such fractional shares of Common Stock into which the shares Series B
Preferred Stock are convertible (which shall be the closing price of such shares
on the exchange or market on which the Common Stock is then traded) at the time
of exercise of this Warrant.

 

e.             In the event of any exercise of the rights represented by this
Warrant, a certificate or certificates for the Warrant Stock so purchased,
registered in the name of the Holder, shall be delivered to the Holder on or
prior to the Warrant Stock Delivery Date. The person or entity in whose name any
certificate for the Warrant Stock is issued upon exercise of the rights
represented by this Warrant shall for all purposes be deemed to have become the
holder of record of such shares immediately prior to the close of business on
the date on which the Warrant was surrendered and payment of the Warrant Price
and any applicable taxes was made, irrespective of the date of delivery of such
certificate, except that, if the date of such surrender and payment is a date
when the stock transfer books of the Company are closed, such person shall be
deemed to have become the holder of such shares at the opening of business on
the next succeeding date on which the stock transfer books are open. The Company
shall pay any and all documentary stamp or similar issue or transfer taxes
payable in respect of the issue or delivery of shares of Series B Preferred
Stock on exercise of this Warrant.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

2.             Disposition of Warrant Stock and Warrant.

 

a.             The Holder hereby acknowledges that it is acquiring the Warrant
and the Warrant Stock (other than if exercised pursuant to a “Cashless
Exercise”) for investment for its own account, with no present intention of
dividing its participation with others or reselling or otherwise distributing
the same; provided, however, that by making the representations herein, the
Holder does not agree to hold any of the Warrant or the Warrant Stock for any
minimum or other specific term and reserves the right to dispose of the Warrant
and/or the Warrant Stock at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act of 1933, as
amended (the “Securities Act”). Notwithstanding the foregoing, the Company
acknowledges that the Holder may dispose of the Warrant Stock at any time in
accordance with or pursuant to an effective registration statement registering
the Warrant Stock for resale or pursuant to a valid exemption under the
Securities Act.

 

b.             If, at the time of issuance of the shares issuable upon exercise
of this Warrant, no registration statement is in effect with respect to such
shares under applicable provisions of the Securities Act, any stock certificate
delivered to the Holder of a surrendered Warrant shall bear legends reading
substantially as follows:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED (I) IN THE ABSENCE OF
(A) A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER THE
ACT OR (B) AN OPINION OF COUNSEL THAT AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE ACT IS AVAILABLE WITH RESPECT TO SUCH TRANSFER OR (II)
UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER THE ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES.”

 

In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.

 

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

3.             Reservation of Shares. From and after the receipt of Shareholder
Approval, the Company hereby agrees that at all times there shall be reserved
for issuance upon the exercise of this Warrant such number of shares of its
Series B Preferred Stock as shall be required for issuance upon exercise of this
Warrant and such number of shares of its Common Stock as shall be required for
issuance upon conversion of the Series B Preferred Stock. The Company further
agrees that all shares which may be issued upon the exercise of the rights
represented by this Warrant will be duly authorized and will, upon issuance and
against payment of the exercise price, be validly issued, fully paid and
non-assessable, free from all taxes, liens, charges and preemptive rights with
respect to the issuance thereof, other than taxes, if any, in respect of any
transfer occurring contemporaneously with such issuance and other than transfer
restrictions imposed by federal and state securities laws.

 

4.             Exchange, Transfer or Assignment of Warrant. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other Warrants of different denominations, entitling the
Holder or Holders thereof to purchase in the aggregate the same number of shares
of Preferred Stock purchasable hereunder. Upon surrender of this Warrant to the
Company or at the office of its stock transfer agent, if any, with the
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be canceled. This Warrant may be divided or combined
with other Warrants that carry the same rights upon presentation hereof at the
office of the Company or at the office of its stock transfer agent, if any,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued and signed by the Holder hereof.

 

5.             Capital Adjustments. This Warrant is subject to the following
further provisions:

 

a.             Share Issuance. For as long as this Warrant remains outstanding
and unexpired, other than in connection with (i) full or partial consideration
in connection with a strategic merger, acquisition, consolidation or purchase of
substantially all of the securities or assets of a corporation or other entity
which holders of such securities or debt are not at any time granted
registration rights equal to or greater than those granted to the Holders, (ii)
the Company’s issuance of securities in connection with strategic license
agreements and other partnering arrangements so long as such issuances are not
primarily for the purpose of raising capital and which holders of such
securities or debt are not at any time granted registration rights equal to or
greater than those granted to the Holders, (iii) the Company’s issuance of
Common Stock or the issuances or grants of options to purchase Common Stock to
employees, directors, and consultants, pursuant to plans that have been approved
by a majority of the stockholders and a majority of the independent members of
the board of directors of the Company or in existence as such plans are
constituted on the Closing Date, (iv) securities issued upon the exercise or
exchange of or conversion of any securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the Closing
Date on the terms in effect on the Closing Date, (v) as a result of the exercise
of Warrants or conversion of Preferred Stock issued pursuant to the Subscription
Agreement, (vi) the Company’s issuance of Common Stock or the issuances or
grants of options to purchase Common Stock to consultants and service providers
approved by a majority in amount of the outstanding Warrant Stock, held as of
the date of approval by the original Holder (“Subscriber Consent”), (vii) any
and all securities required to be assumed by the Company by the terms thereof as
a result of any of the foregoing even if issued by a predecessor acquired in
connection with a business combination, merger or share exchange and (viii) the
issuance of any participating security and any distribution thereon, solely to
the holders of Company securities in order to provide for the distribution to
such holders of the Company’s interest in Paulson Investment Company, Inc.
(collectively, the foregoing (i) through (viii) are “Excepted Issuances”), if
the Company shall issue any Common Stock except for the Excepted Issuances prior
to the complete exercise of this Warrant, for a consideration less than the
Warrant Price that would be in effect at the time of such issuance, then, and
thereafter successively upon each such issuance, the Warrant Price shall be
reduced to such other lower price for then outstanding Warrants. For purposes of
this adjustment, any agreement entered for or the issuance of any security or
debt instrument of the Company carrying the right to convert such security or
debt instrument into Common Stock or of any warrant, right or option to purchase
Common Stock shall result in an adjustment to the Warrant Price upon the
issuance of the above-described security, debt instrument, warrant, right, or
option if such issuance is at a price lower than the Warrant Price in effect
upon such issuance and again at any time upon any actual, permitted, optional,
or allowed issuances of shares of Common Stock upon any actual, permitted,
optional, or allowed exercise of such conversion or purchase rights if such
issuance is at a price lower than the Warrant Price in effect upon any actual,
permitted, optional, or allowed such issuance. Common Stock issued or issuable
by the Company for no consideration will be deemed issuable or to have been
issued for $0.0001 per share of Common Stock.

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

b.             Subdivision or Combination of Shares. If the Company at any time
while this Warrant remains outstanding and unexpired shall subdivide or combine
its Common Stock, the number of shares of Warrant Stock purchasable upon
exercise of this Warrant and the Warrant Price shall be proportionately
adjusted.

 

c.             Stock Dividends and Distributions. If the Company at any time
while this Warrant is outstanding and unexpired shall issue or pay the holders
of its Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then (i) the Warrant Price shall be adjusted in
accordance with Section 5(f) and (ii) the number of shares of Warrant Stock
purchasable upon exercise of this Warrant shall be adjusted to the number of
shares of Series B Preferred Stock that the Holder would have owned immediately
following such action had this Warrant been exercised immediately prior thereto.

 

d.             Distributions; Purchase Rights. If the Company shall declare or
make any dividend or other distribution of its assets (or rights to acquire its
assets) to all of the holders of shares of Common Stock, by way of return of
capital or otherwise (including, without limitation, any distribution of cash,
stock or other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the date of issuance
of this Warrant, then in each such case, the Company shall reserve shares or
other units of such Securities for distribution to the Holder upon exercise of
this Warrant (and subsequent conversion of the underlying shares of Series B
Preferred Stock) so that, in addition to the shares of the Common Stock to which
such Holder is entitled, such Holder will receive upon such exercise (and
subsequent conversion) the amount and kind of such Distribution which such
Holder would have received if the Holder had, immediately prior to the record
date for the Distribution, exercised this Warrant in full and converted the
underlying Series B Preferred Stock (without regard to any limitations on
exercise hereof or limitations on conversion thereof) (provided, however, to the
extent that the Holder’s right to participate in any such Distribution would
result in the Holder exceeding the Holder’s ownership limitations as set forth
in Section 6 herein, then the Holder shall not be entitled to participate in
such Distribution to such extent (or in the beneficial ownership of any shares
of Common Stock as a result of such Distribution to such extent) and the portion
of such Distribution shall be held in abeyance for the benefit of the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the maximum limitations of the Holder’s ownership, as set forth in
Section 6 herein, at which time the Holder shall be granted such right to the
same extent as if there had been no such limitation). If at any time the Company
grants, issues or sells any options, convertible securities or rights to
purchase stock, warrants, securities or other property pro rata to all of the
record holders of any class of Common Stock (the “Purchase Rights”), then the
Holder will be entitled to acquire, upon the terms applicable to such Purchase
Rights, the aggregate Purchase Rights which the Holder could have acquired if
the Holder had held the number of shares of Common Stock acquirable upon
complete exercise of this Warrant (and complete conversion of the underlying
shares of Series B Preferred Stock) (without taking into account any limitations
or restrictions on the exercise of this Warrant or on the conversion of the
Series B Preferred Stock) immediately before the date on which a record is taken
for the grant, issuance or sale of such Purchase Rights, or, if no such record
is taken, the date as of which the record holders of shares of Common Stock are
to be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Holder’s ownership
limitations as set forth in Section 6 herein, then the Holder shall not be
entitled to participate in such Purchase Right to such extent (or in the
beneficial ownership of any shares of Common Stock as a result of such Purchase
Right to such extent) and the portion of such Purchase Right shall be held in
abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the maximum limitations of the
Holder’s ownership, as set forth in Section 6 herein, at which time the Holder
shall be granted such right to the same extent as if there had been no such
limitation).

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

e.             Fundamental Transaction. If, at any time while this Warrant is
outstanding, the Company completes a Fundamental Transaction then, upon any
subsequent exercise of this Warrant, the Holder shall have the right to receive,
for each share of Warrant Stock that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction, at the
option of the Holder (without regard to any limitation in Section 6 on the
exercise of this Warrant), the number of shares of Preferred Stock (with the
same rights and designations as the Series B Preferred Stock) of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and any additional consideration (the “Alternate Consideration”) receivable as a
result of such Fundamental Transaction by a holder of the number of shares of
Preferred Stock for which this Warrant is exercisable immediately prior to such
Fundamental Transaction (subject to the limitations on exercise set forth in
Section 6 of this Warrant). For purposes of any such exercise, the determination
of the Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Preferred Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Warrant and
the other Transaction Documents in accordance with the provisions of this
Section 5(e) pursuant to written agreements in form and substance reasonably
satisfactory to the Holder and approved by the Holder (without unreasonable
delay) prior to such Fundamental Transaction and shall, at the option of the
holder of this Warrant, deliver to the Holder in exchange for this Warrant a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Warrant which is exercisable for a
corresponding number of shares of capital stock of such Successor Entity (or its
parent entity) equivalent to the shares of Preferred Stock (with the same rights
and designations as the Series B Preferred Stock) acquirable and receivable upon
exercise of this Warrant (without regard to any limitations on the exercise of
this Warrant) prior to such Fundamental Transaction, and with an exercise price
which applies the exercise price hereunder to such shares of capital stock (but
taking into account the relative value of the shares of Common Stock pursuant to
such Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such exercise price being for the purpose
of protecting the economic value of this Warrant immediately prior to the
consummation of such Fundamental Transaction), and which is reasonably
satisfactory in form and substance to the Holder. Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Warrant and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein. For purposes hereof, (i) “Fundamental Transaction” means that
(A) the Company shall, directly or indirectly, in one or more related
transactions, (i) consolidate or merge with or into (whether or not the Company
is the surviving corporation) another Person or Persons, or (ii) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its Subsidiaries to another
Person, or (iii) allow another Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than 50% of the outstanding shares
of Voting Stock of the Company (not including any shares of Voting Stock of the
Company held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (iv) consummate a stock purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than 50% of the outstanding shares of Voting Stock of the Company
(not including any shares of Voting Stock of the Company held by the other
Person or other Persons making or party to, or associated or affiliated with the
other Persons making or party to, such stock purchase agreement or other
business combination, or any Person who is a holder of the Company’s securities
on the date hereof or who is a Holder), or (v) reorganize, recapitalize or
reclassify its Common Stock or (B) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
either (x) 50% of the aggregate ordinary voting power represented by issued and
outstanding shares of Common Stock (other than any Person who is a holder of the
Company’s securities on the date hereof or who is a Holder) or (y) 50% or more
of the shares of Voting Stock of the Company not held by such Person or Persons
as of the date hereof (other than any Person who is a holder of the Company’s
securities on the date hereof or who is a Holder), (ii) “Voting Stock” of a
Person means capital stock of such Person of the class or classes pursuant to
which the holders thereof have the general voting power to elect, or the general
power to appoint, at least a majority of the board of directors, managers or
trustees of such Person (irrespective of whether or not at the time capital
stock of any other class or classes shall have or might have voting power by
reason of the happening of any contingency), (iii) “Person” means an individual,
a limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and a government or any
department or agency thereof and (iv) “Subsidiary” means any entity in which the
Company, directly or indirectly, owns any of the capital stock or holds an
equity or similar interest.

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

f.             Warrant Price Adjustment. Except as otherwise provided herein,
whenever the number of shares of Warrant Stock purchasable upon exercise of this
Warrant is adjusted, as herein provided, the Warrant Price payable upon the
exercise of this Warrant shall be adjusted to that price determined by
multiplying the Warrant Price immediately prior to such adjustment by a fraction
(i) the numerator of which shall be the number of shares of Warrant Stock
purchasable upon exercise of this Warrant immediately prior to such adjustment,
and (ii) the denominator of which shall be the number of shares of Warrant Stock
purchasable upon exercise of this Warrant immediately thereafter.

 

g.             Certain Shares Excluded. The number of shares of Common Stock
outstanding at any given time for purposes of the adjustments set forth in this
Section 5 shall exclude any shares then directly or indirectly held in the
treasury of the Company.

 

h.             Deferral and Cumulation of De Minimis Adjustments. The Company
shall not be required to make any adjustment pursuant to this Section 5 if the
amount of such adjustment would be less than one percent (1%) of the Warrant
Price in effect immediately before the event that would otherwise have given
rise to such adjustment. In such case, however, any adjustment that would
otherwise have been required to be made shall be made at the time of and
together with the next subsequent adjustment which, together with any adjustment
or adjustments so carried forward, shall amount to not less than one (1%)
percent of the Warrant Price in effect immediately before the event giving rise
to such next subsequent adjustment.

 

 
- 8 -

--------------------------------------------------------------------------------

 

 

i.             Duration of Adjustment. Following each computation or
readjustment as provided in this Section 5, the new adjusted Warrant Price and
number of shares of Warrant Stock purchasable upon exercise of this Warrant
shall remain in effect until a further computation or readjustment thereof is
required.

 

6.             Limitation on Exercises.

 

a.             Notwithstanding anything to the contrary set forth in this
Warrant, at no time may all or a portion of the Warrant be exercised if the
number of shares of Common Stock to be issued pursuant to such exercise would
exceed, when aggregated with all other shares of Common Stock owned by the
Holder at such time, the number of shares of Common Stock which would result in
the Holder beneficially owning (as determined in accordance with Section 13(d)
of the Exchange Act and the rules thereunder) more than 4.99% of all of the
Common Stock outstanding at such time (the “4.99% Beneficial Ownership
Limitation”); provided, however, that upon the Holder providing the Company with
sixty-one (61) days’ advance notice (the “4.99% Waiver Notice”) that the Holder
would like to waive this Section 6 (a) with regard to any or all shares of
Common Stock issuable upon exercise of this Warrant, this Section 6 (a) will be
of no force or effect with regard to all or a portion of this Warrant referenced
in the 4.99% Waiver Notice.

 

b.             Notwithstanding anything to the contrary set forth in this
Warrant, at no time may all or a portion of this Warrant be exercised if the
number of shares of Common Stock to be issued pursuant to such exercise, when
aggregated with all other shares of Common Stock owned by the Holder at such
time, would result in the Holder beneficially owning (as determined in
accordance with Section 13(d) of the Exchange Act and the rules thereunder) in
excess of 9.99% of the then issued and outstanding shares of Common Stock
outstanding at such time (the “9.99% Beneficial Ownership Limitation” and the
lower of the 9.99% Beneficial Ownership Limitation and the 4.99% Beneficial
Ownership Limitation then in effect, the “Maximum Percentage”)).

 

c.             By written notice to the Company, the Holder may from time to
time decrease the Maximum Percentage to any other percentage specified in such
notice.

 

d.             For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company’s most recent
Form 10-K, Form 10-Q, Current Report on Form 8-K or other public filing with the
Securities and Exchange Commission, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company setting forth
the number of shares of Common Stock outstanding. For any reason at any time,
upon the written or oral request of the Holder, the Company shall within one (1)
business day confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the Holder and
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported, which in any event are convertible or exercisable, as
the case may be, into shares of the Company’s Common Stock within 60 days’ of
such calculation and which are not subject to a limitation on conversion or
exercise analogous to the limitation contained herein. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 6 to correct this paragraph (or
any portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.

 

 
- 9 -

--------------------------------------------------------------------------------

 

 

The provisions of this Section 6 shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 6 to correct
this paragraph (or any portion hereof) which may be defective or inconsistent
with the intended beneficial ownership limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
limitation.

 

e.             Issuance Restrictions. (i) If the Company has not obtained the
approval of its shareholders in accordance with NASDAQ Listing Rule 5635(d),
then the Company may not issue upon exercise of this Warrant a number of shares
of Series B Preferred Stock convertible into such number of shares of Common
Stock, which, when aggregated with any shares of Common Stock (i) issued
pursuant to the Subscription Agreement, (ii) underlying the shares of Series A
Preferred Stock issued pursuant to the Subscription Agreement; (iii) issuable
upon prior exercise of this or any other Warrant issued pursuant to the
Subscription Agreement and (iv) issuable pursuant to any warrants issued to any
registered broker-dealer as a fee in connection with the issuance of Securities
pursuant to the Subscription Agreement, would exceed 19.99% shares of Common
Stock, subject to adjustment for reverse and forward stock splits, stock
dividends, stock combinations and other similar transactions of the Common Stock
that occur after the date of the Subscription Agreement (such number of shares,
the “Issuable Maximum”). The Holder and the holders of the other Warrants issued
pursuant to the Subscription Agreement shall be entitled to a portion of the
Issuable Maximum equal to the quotient obtained by dividing (x) the Holder’s
original Aggregate Purchase Price by (y) the aggregate original Aggregate
Purchase Price of all holders pursuant to the Subscription Agreement. In
addition, the Holder may allocate its pro-rata portion of the Issuable Maximum
among Warrants held by it in its sole discretion. Such portion shall be adjusted
upward ratably in the event a Holder no longer holds any Warrants and the amount
of shares issued to such Holder pursuant to its Warrants was less than such
Holder’s pro-rata share of the Issuable Maximum. For avoidance of doubt, unless
and until any required Shareholder Approval is obtained and effective, warrants
issued to any registered broker-dealer as a fee in connection with the
Securities issued pursuant to the Subscription Agreement as described in clause
(iii) above shall provide that such warrants shall not be allocated any portion
of the Issuable Maximum and shall be unexercisable unless and until such
Shareholder Approval is obtained and effective. Notwithstanding anything herein
to the contrary, the Issuance Restrictions of this Section 6 shall be
inapplicable to any Warrants issued at the greater of the book or market value
pursuant to NASDAQ Rule 5635(d), other than the provisions of Section 5(a) which
shall be subject to Subscriber Consent (as defined in Section 5(a).

 

7.             Notice to Holders.

 

a.             Notice of Record Date. In case:

 

 

 
- 10 -

--------------------------------------------------------------------------------

 

 

(i)            the Company shall take a record of the holders of its Common
Stock (or other stock or securities at the time receivable upon the exercise of
this Warrant) for the purpose of entitling them to receive any dividend (other
than a cash dividend payable out of earned surplus of the Company) or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;

 

(ii)           of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation with or
merger of the Company into another corporation, or any conveyance of all or
substantially all of the assets of the Company to another corporation; or

 

(iii)          of any voluntary dissolution, liquidation or winding-up of the
Company;

 

then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up. Such notice shall
be mailed at least thirty (30) days prior to the record date therein specified,
or if no record date shall have been specified therein, at least thirty (30)
days prior to such specified date, provided, however, failure to provide any
such notice shall not affect the validity of such transaction.

 

b.             Certificate of Adjustment. Whenever any adjustment shall be made
pursuant to Section 5 hereof, the Company shall promptly make a certificate
signed by its Chairman, Chief Executive Officer, President, Vice President,
Chief Financial Officer or Treasurer, setting forth in reasonable detail the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated and the Warrant Price and number of shares
of Warrant Stock purchasable upon exercise of this Warrant after giving effect
to such adjustment, and shall promptly cause copies of such certificates to be
mailed (by first class mail, postage prepaid) to the Holder of this Warrant.

 

8.             Loss, Theft, Destruction or Mutilation. Upon receipt by the
Company of evidence satisfactory to it, in the exercise of its reasonable
discretion, of the ownership and the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to the Company and, in the case of mutilation, upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof, without expense to the Holder, a new Warrant of like tenor dated the
date hereof.

 

9.             Warrant Holder Not a Stockholder. The Holder of this Warrant, as
such, shall not be entitled by reason of this Warrant to any rights whatsoever
as a stockholder of the Company.

 

10.           Notices. Any notice required or contemplated by this Warrant shall
be deemed to have been duly given if transmitted by registered or certified
mail, return receipt requested, or nationally recognized overnight delivery
service, to the Company at its principal executive offices located at 1331 N.W.
Lovejoy Street, Suite 720, Portland, OR 97209, Attn: Chief Executive Officer, or
to the Holder at the name and address set forth in the Warrant Register
maintained by the Company.

 

 

 
- 11 -

--------------------------------------------------------------------------------

 

 

11.           Choice of Law. THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.

 

12.           Jurisdiction and Venue. The Company and Holder hereby agree that
any dispute which may arise between them arising out of or in connection with
this Warrant shall be adjudicated before a court located in New York County, New
York and they hereby submit to the exclusive jurisdiction of the federal and
state courts of the State of York located in New York County with respect to any
action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Warrant or any acts or
omissions relating to the sale of the securities hereunder, and consent to the
service of process in any such action or legal proceeding by means of registered
or certified mail, return receipt requested, in care of the address set forth
herein or such other address as either party shall furnish in writing to the
other.

 

13.           Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent signed by both (a) the Company
and (b) holders of Warrants representing fifty-one percent (51%) of the Warrant
Stock then outstanding and not exercised.

 

 

 
- 12 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officers, as of this __
day of [___], 2013.

 

 



 

Paulson Capital Corp.

                     By:         Name:      Title:  



  

 
- 13 -

--------------------------------------------------------------------------------

 

 

NOTICE OF EXERCISE

 

TO:

Paulson Capital Corp.

1331 N.W. Lovejoy Street, Suite 720

Portland, OR 97209

Attn: Chief Executive Officer

Tel: (503) 243-6000

Fax: (___) ___-____

 

 

(1)     The undersigned hereby elects to purchase ______________ shares of
Warrant Stock of the Company pursuant to the terms of the attached Warrant to
Purchase Series B Preferred Stock, and tenders herewith payment of the exercise
price in full, together with all applicable transfer taxes, if any.

 

(2)     Payment shall take the form of (check applicable box):

 

☐     in lawful money of the United States; or

 

☐     if permitted, the cancellation of __________ shares of Warrant Stock in
order to exercise this Warrant with respect to ____________ shares of Warrant
Stock (using a VWAP of $______ for this calculation), in accordance with the
formula and procedure set forth in subsection 1(c).

 

☐     if permitted, the cancellation of such number of shares of Warrant Stock
as is necessary, in accordance with the formula and procedure set forth in
subsection 1(c), to exercise this Warrant with respect to the maximum number of
shares of Warrant Stock purchasable pursuant to a cashless exercise.

 

(3)     Please issue a certificate or certificates representing said shares of
Warrant Stock in the name of the undersigned or in such other name as is
specified below:

 

--------------------------------------------------------------------------------

The shares of Warrant Stock shall be delivered to the following DWAC Account
Number, if permitted, or by physical delivery of a certificate to:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 
- 14 -

--------------------------------------------------------------------------------

 

 

(4)     Accredited Investor. The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.1

 

 

 

--------------------------------------------------------------------------------



1 . The undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended.

 

 
- 15 -

--------------------------------------------------------------------------------

 

  

[SIGNATURE OF HOLDER]

 



Name of Investing Entity:

 

Signature of Authorized Signatory of Investing Entity:

 

Name and Title of Authorized Signatory:

 

Date:

 



 

 
- 16 -

--------------------------------------------------------------------------------

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

     FOR VALUE RECEIVED, all of or                 shares of the foregoing
Warrant and all rights evidenced thereby are hereby assigned to

 

 

 

whose address is

 

 

 

 

 

 

 

 

  Dated:                      ,         

  



Holder’s Name:

 

Holder’s Signature:

 

Name and Title of Signatory:

 

Holder’s Address:

 



 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever.

 

 

 

- 17 -

 